Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically determine, for each transmitting reception antenna weights and a schedule for receiving wireless signals for a plurality of antennas and/or antenna elements for receiving wireless signals from said transmitting system using receive beamforming, said schedule indicating a resource allocation for each of said plurality of transmitting systems, the resource allocation specifying an allocated time period, and inform each transmitting system of the resource allocation to said transmitting system, receive a plurality of instances of a wireless signal for each resource allocation in said schedule, then combine the instances by using an antenna configuration which is based on at least reception antenna weights determined in relation to the transmitting system associated with the resource allocation as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 2006/0181456 A1) and (US 2016/0105908 A1).
However, the references alone and in combination do not teach or suggest scheduling reception of wireless signals using receive beamforming the way as claimed in the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472